DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I - Claims 1-11 (drawn to a sacroiliac joint coupler) in the reply filed on 04 October 2021 is acknowledged.
3.	Applicant’s election without traverse of Coupler – Species A (embodied in Figures 1-9) in the reply filed on 04 October 2021 is acknowledged.
4.	This application is in condition for allowance except for the presence of claims 5-7, 10, and 12-20 directed to species/embodiments and group/invention non-elected without traverse.  Accordingly, claims 5-7, 10, and 12-20 been cancelled.

EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Ari M. Bai on 14 December 2021.
The application has been amended as follows:

a base plate defining a top face and a bottom face; 
a bolt having a threaded free end protruding from the top face of the base plate in a perpendicular configuration relative to the base plate; 
a fastener having at least two degrees of freedom engaged with the threaded free end of the bolt; and 
an angled plate operably engaged with the fastener and defining a first face and a second face; 
wherein (i) an orientation of the angled plate about a lateral axis, (ii) an orientation of the angled plate about a vertical axis and (iii) a height of the angled plate relative to the base plate can be manually adjusted;
wherein the bottom face of the base plate comprises a sacrum-engaging surface, and wherein the second face of the angled plate comprises an ilium-engaging surface; 
wherein the fastener comprises: 
a fastener nut, wherein the fastener nut comprises an inner threading portion engageable with the threaded free end of the bolt; 
a first hinge body defined on an exterior surface of the fastener nut; 
a second hinge body defined on the first face of the angled plate, wherein the second hinge body is engaged with the first hinge body; and 
a hinge bolt having a threaded axial portion and a head, wherein the threaded axial portion is inserted through a plurality of hinge apertures defined along a lateral axis and wherein a hinge nut is engaged with the hinge bolt such that the first hinge body and the second hinge body are located between the head of the hinge bolt and the hinge nut.
2. (Canceled)
3. (Currently Amended) The sacroiliac joint coupler of claim [[1, wherein the orientation of the angled plate about the lateral axis is altered by rotating the hinge bolt or the hinge nut in a clockwise or counterclockwise direction such that the hinge bolt and the hinge nut are loosened against the first hinge body or the second hinge body and manually altering the orientation of the angled plate about the lateral axis and wherein the orientation of the angled plate about the lateral axis is locked in position by rotating the hinge bolt or the hinge nut in an opposite clockwise or counterclockwise direction such that the hinge bolt and hinge nut are tightened against the first hinge body or the second hinge body.
4.-7. (Canceled)
8. (Currently Amended) The sacroiliac joint coupler of claim 1, wherein the fastener further comprises a secondary nut having a superior face engaged below the fastener nut with the threaded free end of the bolt.
9. (Currently Amended) The sacroiliac joint coupler of claim 8, wherein the orientation of the angled plate about the vertical axis and the height of the angled plate relative to the base plate are altered by rotating the fastener nut in a clockwise or counterclockwise direction, and wherein the orientation of the angled plate about the vertical axis and the height of the angled plate relative to the base plate are locked in position by tightening the superior face of the secondary nut against the fastener nut.
10. (Canceled)

a plurality of base plate screw holes defined by the base plate; and
a plurality of angled plate screw holes defined by the angled plate; 
wherein the base plate is sized and configured to be engaged with a sacrum by inserting a plurality of screws into the base plate screw holes and the sacrum; and wherein the angled plate is sized and configured to be engaged with an ilium by inserting a plurality of screws into the angled plate screw holes and the ilium.
12.-20. (Canceled)

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a sacroiliac joint coupler comprising the combination of structural (i.e., particular structure of the fastener, and its structural relationship with the base plate, angled plate, and bolt) and functional (i.e., (i) an orientation of the angled plate about a lateral axis, (ii) an orientation of the angled plate about a vertical axis and (iii) a height of the angled plate relative to the base plate can be manually adjusted) limitations as set forth in above-amended independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6,364,883 B1; US PG Pub No. 2006/0106382 A1; and US PG Pub No. 2011/0087292 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774